UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4023



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONNA JEAN LUCAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-99-F)


Submitted:   June 23, 2005                  Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donna    Jean   Lucas    appeals    from      the   district   court’s

judgment revoking her supervised release and imposing a twenty-

four-month sentence.       We affirm.

           We review a district court’s judgment imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                   The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence.                      See 18

U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2005).                Moreover, because

Lucas’   sentence   does    not    exceed    the    statutory     maximum    under

§ 3583(e)(3), we review the sentence only to determine whether it

is “plainly unreasonable.”         See 18 U.S.C. § 3742(a)(4) (2000).

           On   appeal,    Lucas    contends       her   sentence    is   plainly

unreasonable because it exceeds the applicable range under U.S.

Sentencing Guidelines Manual § 7B1.4(a) (2004), and that a sentence

within the Guidelines would have imposed adequate punishment.

However, while the applicable sentencing range is one of the

factors to be considered, it is advisory only, see 18 U.S.C.

§ 3553(a)(4)(B) (2000); Davis, 53 F.3d at 640-41, and we find the

district court properly considered Lucas’ need for intensive drug

treatment when determining the length of her sentence.                      See 18

U.S.C. § 3553(a)(1), (2) (2000).        Thus, the district court did not




                                     - 2 -
abuse   its   discretion,   and   Lucas’   sentence   is   not   plainly

unreasonable.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -